DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24, 26-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/02456407 to Graf in view of U.S. Patent Application No. 8,881,304 to Vrielink.
With regard to claim 18, Graf discloses a method comprising: capturing imagery (e.g., see paragraph 31, imagery is a QR code) of a display device (e.g., see paragraph 31, display device is 105, 120 of EGM 100) by a mobile user device (e.g., see paragraph 31, mobile device 405), the display device accessible by a plurality of mobile user devices (e.g., see Fig. 12, mobile devices 405a-c; additionally, anyone of multiple users may access the display device); identifying, at the mobile user device, information for accessing a game hosted by a remote server (e.g., see Fig. 6B) using information represented in the captured imagery (e.g., see paragraph 31); and initiating, at the mobile user device, a game session for the game with the server via a communication link using the information pertaining to the game (e.g., see paragraphs 31-38);
[claim 19] wherein the captured imagery includes a machine- readable label displayed by the display device, the machine-readable label representing the information for accessing the multiplayer game (e.g., see paragraph 31); 
claim 20] wherein the machine-readable label comprises a quick response (QR) code (e.g., see paragraph 31); 
[claim 24] wherein the information represented in the captured imagery further includes one or more other parameters for accessing the game at the server (e.g., see paragraph 31); 
[claim 26] further comprising: providing an identifier of the display device from the mobile user device to the server responsive to identifying the display device as being on a network with the mobile user device (e.g., see paragraphs 27, 28, and 31-38).
With regard to claims 18, Graf fails to expressly disclose multiplayer games connecting to a website via a URL. 
In a related field of endeavor, Vrielink teaches multiplayer games and accessing the games via URL website link (e.g., see claim 6, see below).

    PNG
    media_image1.png
    709
    983
    media_image1.png
    Greyscale

Graf with the multiplayer game and URL connection as taught by Vrielink in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, multiplayer games are popular among game players and URLs are common network-based links. 
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/02456407 to Graf in view of U.S. Patent Application Publication No. 2011/0269436 to Porco.
With regard to claims 24 and 34, Graf fails to expressly disclose identifying a location of a mobile device.
In a related field of endeavor, Porco teaches identifying a location of a mobile device (e.g., see at least paragraph 22). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Graf with mobile device location identification as taught by Porco in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, identifying the location of game players is important in enforcing jurisdictional related gaming regulations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715